McLennan, J.:
Assuming that the evidence established, as against the defendant city, that a nuisance to its knowledge existed upon private property *109adjacent to a public street of such a character as to make it dangerous for persons to go upon or travel over such street; that the city had power to abate such nuisance; that it failed to exercise such power, and that by reason of such failure the plaintiff sustained the injury complained of, is the defendant city liable ?
A municipal corporation authorized to make ordinances for the good government of its streets and citizens and which passes such ordinances, is not liable for injuries arising from their neglect or violation by private citizens, or for its failure to strictly enforce them. (15 Am. & Eng. Ency. of Law, 1154.)
In the case of Levy v. The Mayor, Aldermen & Commonalty of the City of New New York (1 Sandf. 465) the head note is as follows r “ A municipal corporation, authorized to make ordinances for the good government of its streets and citizens, and which passes such ordinances, is not responsible for injuries arising from their neglect or violation. The corporation, in that respect, acts in a legislative capacity. It is its duty to provide wholesome laws, within its sphere, for the protection of the persons and property of its citizens, but it cannot guaranty them against the infringement of such laws.”
In that case the city of New York passed an ordinance making it unlawful to permit swine to run at large in the streets. Such ordinance was not enforced, to the knowledge of .the city, and as a result the plaintiff’s infant son was injured. It was held that no action could be maintained against the corporation for the injuries sustained.
At page 467 the court says: “ The idea that because they (the city) may prohibit a nuisance, that, therefore, they must not only pass a prohibitory law, but must also enforce it at the hazard of being subjected to all damages which may ensue from such nuisance, is certainly novel. * * * There would be no end to the claims against this city and State if such an action as this is well founded. If a man were to be run over and his leg broken by an omnibus racing in the street, he would forthwith sue the city for damages, because the corporate authorities neglected to enforce their ordinance against racing and furious driving in the public streets.”
In the case of Toomey v. City of Albany (14 N. Y. Supp. 572) the plaintiff, while occupying one of the streets of the city of Albany in the ordinary way, and without any negligence on his part, *110was struck by a coasting bob and injured. The plaintiff brought an action against the city of Albany to recover damages for the injury which he had sustained, upon the tliéory that it (the city) should have taken proper precautions to prevent coasting upon the street in question. It was held that the action could not be maintained, notwithstanding the city authorities knew that the street in question was being used for the purpose of coasting and that such use was dangerous to persons lawfully upon such street.
It is unimportant, so far as the liability of a municipal corporation is concerned, whether the accident complained of was the result of a failure to pass an ordinance prohibiting the acts which caused it or whether such accident resulted because of the failure on the part of the municipality to enforce such ordinance.
In the case of Howard v. City of Brooklyn (30 App. Div. 217) it was held that a municipal corporation which had failed to pass an ordinance forbidding persons from riding bicycles upon a sidewalk of a city street was not liable to a person in jured by being struck by a bicycle upon such sidewalk; and this notwithstanding the fact that the municipality had the power under its charter to prohibit the use of its sidewalks for such purpose.
In the case of James' Admr. v. Trustees of Harrodsburg (85 Ky. 191) it was held that the failure of a corporation to provide the means of abating a nuisance altogether on private property, or the omission of its officers to abate it when the means are furnished, gives no right of action against the corporation to those who are injured by'its neglect of duty.
In that case a citizen of a municipality was blasting upon his own private property, with the knowledge of the municipal officers, and also with the knowledge that such blasting caused stones to fall upon the streets adjacent to such property. The plaintiff in that case, without negligence upon his part, while passing along one of the adjacent streets, was struck by a stone thrown up by such blasting. In an action to recover damages for the injuries sustained the plaintiff was nonsuited, the court holding that, notwithstanding the fact that the defendant municipality had. authority to-.have prohibited such blasting, it was not liable in damages to the plaintiff for its neglect in that regard.
In Shearman & Redfield on Negligence (Vol. 1 [5th ed.], § 262) it *111is said: “ The common-law immunity of a municipal corporation, of whatever grade, from liability to a private action for a neglect of its imposed public duties, has been extended to cases of failure either to adopt suitable ordinances for the public welfare, as authorized by its charter or by general statute, and to cases of neglect or refusal to enforce its ordinances to that end. Except in Maryland and perhaps Pennsylvania it is everywhere held that a public duty to make and enforce adequate laws for the prevention or abatement of nuisances injurious to the health, property or person of the citizen, is an imperfect obligation and cannot be enforced against the will of the State. The mere fact that a nuisance exists and has occasioned injury to a third person does not render the corporation liable therefor, provided the nuisance was not created or maintained by the corporation itself. Such failure to execute the law is neglect of a duty owing to the public, not to individuals.”
The case of Hubbell v. City of Viroqua (67 Wis. 343) is very similar to the case at bar. In that case a tent was erected wholly upon private property, but adjacent to a public street, and was used as a shooting gallery. The plaintiff, who was traveling along the highway, was struck by a bullet fired from such tent and was injured. It was held that the plaintiff could not recover, and at page 347 the court says: “Persons erecting such structures near a public highway, if they erect or maintain them in such manner as to interfere with the safety of persons traveling such highway, may be answerable for any damage caused by the existence of such structures to persons traveling such highway; but they do not constitute an insufficiency of the highway itself, within the meaning of the statute, so as to render the town, city or village in which they are situated liable for the damage caused by their existence.”
In the case of Little v. City of Madison (42 Wis. 643) and in Schultz v. City of Milwaukee (49 id. 254) it was held that an action will not lie against a municipal corporation for not suppressing a public nuisance within the municipality, when such nuisance is not created or maintained by the express authority of the municipality, and when sucli public nuisance is not the result of some act done, or neglected to be done, in the performance of the duties imposed upon the municipality by law, such as repair of streets, constructing sewers, water or other public works.
*112In McDade v. Chester (117 Penn. St. 414) it was held that a city is not liable to one who is injured in assisting in the extinguishment of a fire in a manufactory for fireworks, because the city failed to exercise the power which was expressly given to it to prohibit such manufacture.
in the case of Cain v. City of Syracuse (95 N. Y. 83) it was held that, notwithstanding the defendant by its charter had ample power to demolish walls of buildings within its limits, which had become dangerous by reason of fire, "its failure to exercise such power, by reason of which the plaintiff, who was in an adjoining building and not upon the street, sustained injury, did not make such city liable for the plaintiff’s injuries.
Many other authorities might be cited to the same effect. Ho case has been called to our attention which in any way conflicts with the broad proposition that a municipality is not liable for injuries sustained by an individual, by reason of its failure to suppress nuisances upon private property. • The proposition would seem to be supported not only by authority, but by reason as well.
In case a person is injured in consequence of the excessive rate of speed at which an electric car passes along a city street, it would hardly be urged that the municipality would be liable for such injury, because it failed to pass an ordinance prohibiting cars passing at such rate of speed, or because of its failure to enforce such an ordinance if passed.
The conclusion is reached that a municipality, authorized by its charter or by general statute to suppress a nuisance wholly upon private property, is not liable to a person who sustains injury by reason thereof, because of the fact that such municipality failed to pass an ordinance prohibiting the same, or failed to enforce such ordinance if passed, notwithstanding its continuance rendered travel upon a public street of such municipality dangerous and unsafe.
If this shooting gallery was conducted in such a manner as to violate any provision of the city charter, we do not see how that fact establishes any liability upon the part of the defendant Zieger, inasmuch as it does not appear that either she or her agent knew that the proprietor was thus conducting the gallery without having first obtained the necessary permit from the mayor; and consequently, so far as she is concerned, it cannot be said that she rented the prem*113ises in question for an unlawful purpose, and there is no evidence showing or tending to show that she knew or had any reason to suspect that such premises were being used in a manner which would make them in any way dangerous to the public, or to a person passing along the highway in front of such premises.
It follows that the motion for a new trial should be denied, the plaintiff’s exceptions overruled, and that the defendants are entitled to judgment dismissing the plaintiff’s complaint, with costs.
All concurred; Follett, J., not sitting.
Plaintiff’s exceptions overruled and motion for a new trial denied, with costs, and judgment ordered for the defendants, with costs.